NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50437

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00633-SJO-3
 v.

YESENIA HERRERA, AKA Jessie,                    MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    18-50007

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cr-00633-SJO-3
 v.

YESENIA HERRERA, AKA Jessie,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                            Submitted March 3, 2020**
                              Pasadena, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: CALLAHAN and NGUYEN, Circuit Judges, and CHRISTENSEN,***
District Judge.

      Yesenia Herrera appeals from the district court’s judgment, challenging her

guilty-plea convictions and sentence for conspiracy to distribute at least 50 grams

of methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A)(viii), 846, and

distribution of at least 50 grams of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A)(viii). The United States cross-appeals, challenging the

court’s award of custody credits for time served against Herrera’s sentence. We

have jurisdiction over Herrera’s appeal under 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742, and over the United States’ cross-appeal under 18 U.S.C. § 3742. We

affirm Herrera’s convictions. We also affirm her sentences, as amended.

      1. Reviewing de novo, United States v. Peters, 470 F.3d 907, 908–09 (9th

Cir. 2006), we conclude that the district court erred by ordering that Herrera

receive credit for time served in federal and state custody. Because “the

prerogative to grant credits in the first instance rests with the . . . Bureau of

Prisons,” district courts exceed their authority at sentencing by awarding time-




      ***
             The Honorable Dana L. Christensen, United States Chief District
Judge for the District of Montana, sitting by designation.

                                            2
served credits under 18 U.S.C. § 3585(b).1 Id. at 909. We therefore strike from the

judgment the phrase: “The Court Orders that the defendant shall receive credit for

all time served while in federal custody and also the defendant shall receive an

additional 309 days credit that she’s served on related conduct in state custody.”

See id. (“strik[ing] from the judgment the phrase ‘with credit for time served from

the defendant’s arrest on August 9, 2006’” because the district court lacked

authority to award such a credit).

      2. Pursuant to Anders v. California, 386 U.S. 738 (1967), Herrera’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Herrera the opportunity to file a

pro se supplemental brief, and none has been filed. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief on direct appeal.

      Counsel’s motion to withdraw is therefore GRANTED, and Herrera’s

convictions are AFFIRMED. As amended, the judgment and sentences are

AFFIRMED.




1
  Because the district court awarded time-served credits under § 3585(b), we do not
reach the United States’ alternative arguments regarding the availability of an
adjustment or departure under the Sentencing Guidelines.

                                           3